NOTICE OF ALLOWABILITY

The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 1-12, 14-20 are allowed.
Claims 13 and 21 are cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with J. Wilson on 8/1/22.
The application has been amended as follows: 

Please amend the language, “the coupled first and second panels,” to recite, “the 

Please amend the language, “the coupled first and second panels,” to recite, “the 
Please amend the language, “the coupled first and second panels,” to recite, “the 

Please amend the language, “the coupled first and second panels,” to recite, “the 

Please amend the language, “an uppermost contact” to recite, “[[an]] the uppermost contact” in line 2 of claim 12.  

Please amend the language, “the coupled first and second panels,” to recite, “the 

Please amend the language, “the coupled first and second panels,” to recite, “the 
  
In consideration of the above, claims 1-12, 14-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach the totality of the invention, including, in combination with the additionally claimed elements, in the coupled condition, there are only four points of contact between the first joint profile and the second joint profile, the four points of contact comprising the first, second, and third points of contact and a fourth point of contact defined at the distal edge of the first laterally protrudin lip.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635